IN THE SUPREME COURT OF THE STATE OF NEVADA


                 VIRGINIA G. BURTON, AN                                No. 82138
                 INDIVIDUAL,
                                   Appellant,
                               vs.
                                                                           FILE
                 BLANCA E. ASCENCION, AN
                                                                           JAN 2 4 2022
                 INDIVIDUAL; AND GUILLERMO
                                                                         ELIZABETH A. BROWN
                 ASCENCION, AN INDIVIDUAL,                             CLERK OF SUPREME COURT
                                   Respondents.                        BY g
                                                                            DEPUTY CLERK



                                      ORDER DISMISSING APPEAL

                             Appellant's motion for a voluntary dismissal of this appeal is
                 granted. This appeal is dismissed. NRAP 42(b). The parties shall bear
                 their own fees and costs.
                             It is so ORDERED.




                                                   CLERK OF THE SUPREME CO RT
                                                   ELIZABE

                                                   BY:




                 cc:   Hon. Joseph Hardy, Jr., District Judge
                       Randal R. Leonard
                       Crosby & Fox, LLC
                       Eighth District Court Clerk


 SUPREME COURT
        OF
     NEVADA



CLERK'S ORDER

 (0) 1947
                                                                                                S